DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 10, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitation(s) is/are: “a hook member configured to have a hook…” in claims 1 and 10, is not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because sufficient structure (i.e. a hook) has been disclosed. 
Such claim limitation(s) is/are: “the guide member” in claims 7 and 14, is not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because sufficient structure (i.e. a plate spring) has been disclosed. 
Such claim limitation(s) is/are: “the moving member” in claims 8, 15 and 20, is not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because sufficient structure (i.e. a plier) has been disclosed. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “a moving member configured to move the hook…” in claims 1 and 10.
Such claim limitation(s) is/are: “a holding member configured to hold the tongue…” in claims 1 and 10.
Such claim limitation(s) is/are: “a guide member configured to guide…” in claims 5, 12, 18 and 19.
Such claim limitation(s) is/are: “a regulation member that determines a separation distance…” in claims 8, 15 and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, discloses, “a hook member configured to have a hook hooked onto a tongue of an insert with a tongue that is inserted into a tap hole…” in Lines 2-3. It is unclear if the second recitation of the, “a tongue” is the same element as the first recitation of the, “a tongue of an insert”. Or is the second recitation of the, “a tongue” a different element that is part of the break-off tool? In other words, is the second recitation of the, “a tongue” part of the break-off tool? Is it another tongue of the insert? Or is it the same element as the first recitation of the, “a tongue of an insert”? In order to expedite prosecution, the examiner has interpreted this limitation as disclosing; “a hook member configured to have a hook hooked onto a tongue of an insert, wherein the tongue is inserted into a tap hole…” However, appropriate correction is respectfully requested. 
Claim 1, also discloses, “	to break off the tongue from the insert with a tongue…” in Line 6. It is unclear which tongue is being referred to by the recitation of, “the tongue”. Is it the tongue of an insert? Or is it the tongue that is inserted into a tap hole? This limitation also discloses another recitation of, “a tongue” in Line 6. It is also unclear if this another recitation of the, “a tongue” is the same element the first recitation of the, “a tongue of an insert” in Line 2 or if it is the same element as the second a tongue that is inserted into a tap hole…” in Lines 2-3. In order to expedite prosecution, the examiner has interpreted this limitation as being the same element as the first recitation of, “the tongue” in Line 7. However, appropriate correction is respectfully requested.
Claim 1, further discloses, “a holding member configured to hold the tongue broken off from the insert with a tongue in Lines 7-8. It is unclear which tongue is being referred to by the recitation of, “the tongue” in Line 7. Is it the tongue of an insert as disclosed in Line 2? Or is it the tongue that is inserted into a tap hole in Lines 2-3? This limitation also discloses another recitation of, “a tongue” in Lines 7-8. It is also unclear if this another recitation of the, “a tongue” is the same element the first recitation of the, “a tongue of an insert” in Line 2 or if it is the same element as the second recitation of the, “a tongue that is inserted into a tap hole…” in Lines 2-3. In order to expedite prosecution, the examiner has interpreted this limitation as being the same element as the first recitation of, “the tongue” in Line 7. However, appropriate correction is respectfully requested. 
Claims 8, 15 and 20, discloses, “a regulation member that determines a separation distance between the plier and the tap hole.” It is unclear how the regulation member determines a separation distance between the plier and the tap hole. In other words, how does the regulation member determine a separation distance? Does it include a sensor or some other component? 
Claim 10, similarly discloses, “hooking a hook of a hook member included in a tongue break-off tool onto a tongue of an insert with a tongue that is inserted into a tap hole…” in Lines 2-3. Again, it is unclear if the second recitation of the, “a tongue” is the same element as the first recitation of the, “a tongue of an insert”. Or is the second recitation of the, “a tongue” a different element that is part of the break-off tool? In other words, is the second recitation of the, “a tongue” part of the break-off tool? Is it another tongue of the insert? Or is it the same element as the first recitation of the, “a tongue of an insert”? In order to expedite prosecution, the examiner has interpreted this limitation as disclosing; “hooking a hook of a hook member included in a tongue break-off tool onto a tongue of an insert wherein the tongue is inserted into a tap hole…” However, appropriate correction is respectfully requested. 
Claim 10, also discloses, “to break off the tongue from the insert with a tongue…” in Lines 5-6. It is unclear which tongue is being referred to by the recitation of, “the tongue”. Is it the tongue of an insert? Or is it the tongue that is inserted into a tap hole? This limitation also discloses another recitation of, “a tongue” in Line 6. It is also unclear if this another recitation of the, “a tongue” is the same element the first recitation of the, “a tongue of an insert” in Line 2 or if it is the same element as the second recitation of the, “a tongue that is inserted into a tap hole…” in Lines 2-3. In order to expedite prosecution, the examiner has interpreted this the tongue” in Line 7. However, appropriate correction is respectfully requested.
Claim 10, further discloses, “the tongue broken off from the insert with a tongue in Line 7. It is unclear which tongue is being referred to by the recitation of, “the tongue” in Line 7. Is it the tongue of an insert as disclosed in Line 2? Or is it the tongue that is inserted into a tap hole in Lines 2-3? This limitation also discloses another recitation of, “a tongue” in Line 7. It is also unclear if this another recitation of the, “a tongue” is the same element the first recitation of the, “a tongue of an insert” in Line 2 or if it is the same element as the second recitation of the, “a tongue that is inserted into a tap hole…” in Lines 2-3. In order to expedite prosecution, the examiner has interpreted this limitation as being the same element as the first recitation of, “the tongue” in Line 7. However, appropriate correction is respectfully requested.	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8, 10-13, 15 and 17-20 are rejected As Best Understood under 35 U.S.C. 102(a)(1) as being anticipated by Fusahide (WO 0114104, cited by applicant).

As Best Understood, Fusahide discloses a tongue break-off tool comprising: a hook member (formed as the lower end portion [at h3] of element [3], see Figure 8 or see figure below) configured to have a hook (see bold line in the annotated figure below and note; the definition of the term “hook” according to www.dictionary.com is defined as being; “a curved or angular piece…for holding or suspending something” and since the hook includes an angular piece that holds tongue [11, see Figures 11a-11d] it meets the definition above and thus the limitation of the claim) hooked onto a tongue (11) of an insert (10) wherein the tongue is inserted into a tap hole (101), a moving member (formed as the user and note; the moving member is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof [which is met by the user]) configured to move (which has been considered intended use and because a user is capable of performing the intended use, it meets the claim since a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.) the hook member in a diagonal direction diagonally intersecting an extending direction of the tap hole from a far side (left side of 101 in Figure 11a) to a near side (right side of 101 in Figure 11a) of the tap hole to break off the tongue from the insert (Figures 11a-11d) and a holding member (4) configured to hold (by magnetic attraction) the tongue broken off from the insert (Figure 11d). The examiner notes that the limitations of method claim 10 are met during normal operation of the device as previously disclosed above. 

    PNG
    media_image1.png
    327
    408
    media_image1.png
    Greyscale

In reference to claim 2, Fusahide discloses that the moving member moves (which has been considered intended use) the hook member such that the hook is hooked onto the tongue to pull up the tongue in the diagonal direction (because user is capable of moving the hook in such a manner), and the tongue is broken off from the insert with a tongue (see Figures 111a-11d), because again, the user is capable of performing the intended use, therefore it meets the limitation of the claim since a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.)

In reference to claims 3 and 11, Fusahide discloses that the hook has a hooking surface (formed as the angular piece in the annotated figure above) that is hooked onto the tongue (Figure 11d), and is formed to be hooked onto the tongue in a state where a longitudinal direction (i.e. along vertical length of element 3) of the hooking surface is 

In reference to claims 4 and 17, Fusahide discloses that the holding member is provided to be in contact with the tongue in a state where the hook is hooked onto the tongue (Figure 11d). 

In reference to claims 5, 12, 18 and 19, Fusahide discloses a guide member (31) configured to guide the hook to the tongue such that the hook is hooked onto the tongue (Figure 7). 

In reference to claims 6 and 13, Fusahide discloses that the guide member is provided on the hook member and forms a storage space (i.e. within 31) into which the tongue enters in cooperation with the hook member (Figures 7 and 11a-11a).

In reference to claims 8, 15 and 20, As Best Understood, Fusahide discloses that the moving member (i.e. user) includes a plier (at 40/41 because a user will hold such a portion during normal operation and note; the definition of the term “plier” according to www.dictionary.com as being; “a thing the plies” and the term “ply” is defined as being; “to work with” and because element [41] is “a thing the plies or works with” element [2], it meets the definitions above and thus the limitation of the claim) that moves the hook member (see rotation about element [2], Figure 7), and a regulation member (31) that 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 14 are rejected As Best Understood under 35 U.S.C. 103 as being unpatentable over Fusahide (WO 0114104, cited by applicant) in view of Blair (2314760). 

In reference to claims 7 and 14, Fusahide discloses the claimed invention as previously mentioned above, but lacks forming, the guide member as an elastically deformable plate spring, and the plate spring elastically deforms by coming into contact with the tongue that enters the storage space. However, Blair teaches that it is old and well known in the art at the time the invention was made to provide a guide member (at 39, Figure 4 or at 41, Figure 10) having a lower end formed with an elastically deformable plate spring (at 53 or at 54 or at 55, Figures 4, 6 and 7), and the plate spring elastically deforms by coming into contact with a tongue or any other workpiece (50) that enters a storage space (at 56, see Figures 4 and 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the lower end of the guide member, of Fusahide, with the known technique of  guide member having a lower end formed with an elastically deformable plate spring, as taught by Blair, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device that more effectively prevents further descent of the workpiece thereby aiding a user in inter-aligning the device and the work prior to insertion of the workpiece thereby increasing the efficiency and the accuracy of the device during normal operation.
Allowable Subject Matter
Claims 9 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yui (2009/0158569) discloses a tang (22) installation and breaking tool (Figure 3b) which includes a hook (at 19) that is capable of removing a broken tang/tongue (22, and as taught in Figures 12a-12c). Czarnowski (4768270) teaches that it is known in the art to use a wrench (53) with a helical insert tool (Figures 1-6) thereby teaching that other types of wrenches (i.e. pliers) could be used with such a device. Forster (2584118) teaches that it is known in the art to include a regulation member (15) that determines a separation distance (i.e. by using its predetermined length) with a tap hole (30, see Figures 1 and 3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723